Citation Nr: 9925117	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-29 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in April 1997.  At that time, the veteran revised 
his claim for service connection for bilateral hearing loss 
to include bilateral tinnitus.  A statement of the case was 
mailed to the veteran in July 1997.  The veteran's 
substantive appeal was received in August 1997.  

In the March 1997 rating decision, entitlement to service 
connection for PTSD was denied on a new and material basis.  
In addition, service connection for back pain and vision loss 
were also denied.  In a March 1997 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  A notice of disagreement as to these issues was not 
received.  Nonetheless, the RO's July 1997 statement of the 
case addressed these issues.  Thereafter, in the veteran's 
August 1997 substantive appeal, he withdrew his claims as to 
whether new and material evidence had been submitted to 
reopen a claim for PTSD, and for service connection for back 
pain and vision loss.  As such, these issues are not in 
appellate status and before the Board at this time.

As noted, the issue of service connection for bilateral 
tinnitus was raised.  As such, this issue is referred to the 
RO for further development.


FINDINGS OF FACT

1.  In a November 1986 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
and the veteran was provided notice of his procedural and 
appellate rights in November 1986; however a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's November 1986 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is competent evidence of a current bilateral 
hearing loss disability, there is evidence of incurrence or 
aggravation of this disability in service, and there is 
competent medical evidence of a nexus between the service and 
the current bilateral hearing loss disability.


CONCLUSION OF LAW

1.  The RO's November 1986 decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. 3.104 (1998).

2.  New and material evidence has been submitted since the 
RO's November 1986 decision, thus, the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1998).

3.  The claim of service connection for bilateral hearing 
loss is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from November 1966 to 
September 1969.  Following his discharge from service, the 
veteran filed a claim for service connection for bilateral 
hearing loss.  At that time, the evidence of record consisted 
of service medical records and an August 1982 inpatient 
psychiatric summary report from the Thomas B. Finan Center in 
Cumberland, Maryland.  The veteran's service medical records 
were negative for any findings, complaints or diagnosis of 
hearing loss.  However, the Board notes that it does not 
appear that the veteran was afforded complete audiological 
testing at his discharge examination.  Specifically, it was 
noted that his left ear was 15/15 on the whispered voice 
test, but no findings relative to the right ear were 
indicated.  

The August 1982 Thomas B. Finan Center inpatient psychiatric 
report is also negative for any findings, complaints, or 
diagnosis of hearing loss.

In a November 1986 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss based on a 
finding that hearing loss was not shown in service, or within 
the presumptive period following service.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's November 
1986 decision denying service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. 3.104 (1998).

Thereafter, in May 1996, the veteran submitted another claim 
for hearing loss.  In a March 1997 rating decision, the RO 
denied service connection for bilateral hearing loss on a new 
and material basis.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  According to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), an RO decision refusing, because of a lack of 
new and material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is another "disallowance" of a claim (the claim to 
reopen) because that claim is not being "allowed."  
Accordingly, the Court held that sections 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet.App. 273 (1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's November 1986 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the evidence added to the record since the RO's 
November 1986 decision consists of various VA examinations 
and VA and private outpatient treatment records.  The 
outpatient treatment records from the 1980's mostly relate to 
the veteran's nonservice-connected psychiatric disorder.  
However, in one such June 1989 medical report from Perry 
Point VA Medical Center, the veteran was diagnosed with 
bilateral hearing loss.  

A May 1995 outpatient psychiatric treatment report from the 
Washington County Mental Health Center in Hagerstown Maryland 
indicate that the veteran suffered from bilateral hearing 
loss.  In December 1995, the veteran was afforded a general 
medical VA examination.  At that time, the examiner noted 
that the veteran had hearing loss and had bilateral hearing 
aids.  

In March 1996, the veteran was afforded a VA audiological 
examination.  The veteran reported that he was subjected to 
significant acoustic trauma during his service in Vietnam.  
Specifically, the veteran asserted that he was within close 
proximity to gunfire in several situations, and that at no 
time was he provided with hearing protection.  The veteran 
reported that he has had no extensive work history since 
service.  His only reported post military noise exposure was 
approximately one to one and a half years working as a welder 
in a heavy equipment manufacturing facility.  At the time of 
this examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
50
50
LEFT
15
20
45
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner determined that the veteran had mixed type 
hearing loss of mild to severe degree beyond 1000 Hz in the 
right ear, and moderate to severe degree beyond 1000 Hz in 
the left ear.  Mild (15dB) air-bone gaps were present at 250 
Hz in the right ear and 250-500 Hz in the left ear, with the 
sensorineural component above 1.0 kHz in the right ear and 
1.5 kHz in the left ear.  The examiner noted that the 
sensorineural component of the mixed hearing loss was 
consistent with noise exposure and did support the veteran's 
case history.  The examiner opined that some degree of the 
veteran's bilateral hearing loss was from military noise 
exposure.

In April 1996, the veteran received treatment from Bibhas C. 
Bandy, M.D. at the Hagerstown Ear, Nose, and Throat 
Associates.  At that time, the veteran continued to complain 
of bilateral hearing loss.  The examiner indicated that the 
veteran's tympanic membranes looked normal.  Tuning fork 
hearing response was normal.  Audiogram showed gradually 
sloping, moderate to severe sensorineural hearing loss in 
both ears with SRT of 15 dB right side, 20 dB left side.  The 
veteran had type A tympanogram bilaterally.  The examiner 
determined that the veteran had bilateral moderate to severe 
degree of mid and high frequency sensorineural hearing loss 
of unknown etiology.

In a March 1997 VA medical record from the Martinsburg, West 
Virginia, it was noted that the veteran requested an 
audiological appointment to discuss his hearing loss 
disability.  The report was signed by the Coordinator, 
Division of Rehabilitation Services at Martinsburg, West 
Virginia.  At that time, the veteran reported significant 
noise exposure during service in Vietnam.  It was noted that 
the weapons' fire to which the veteran reported being exposed 
were sufficiently intense enough to cause hearing loss and 
that it was likely as not that his hearing loss began with 
those exposures.  The veteran reported that he had been 
advised that it appeared the RO examination was conducted to 
establish entitlement to a non-service connected pension, 
rather than to determine service-connected combat related 
hearing loss.  The audiologist concluded that the veteran's 
noise exposure was significant and most likely played a role 
in his present hearing loss.

Finally, the veteran was afforded a VA general medical 
examination in March 1999.  At that time, the examiner noted 
that the veteran wore hearing aids in both ears, and a small 
amount of cerumen was in bilateral canals.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in November 1986.  At 
the time of the November 1986 rating decision, there was no 
evidence that the veteran had been exposed to acoustic trauma 
in Vietnam.  In addition, there was no medical evidence of 
record indicating that the veteran had bilateral hearing 
loss.  Finally, there was no medical opinion indicating that 
the veteran's hearing loss was as likely as not due to 
acoustic trauma in service.  Thus, this evidence is relevant 
and probative to the issue at hand and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (1998).

In conclusion, the Board finds that the evidence submitted 
since the RO's November 1986 decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Additionally, the pertinent laws and 
regulations provide that sensorineural hearing loss will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the Court which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his bilateral 
hearing loss had its onset during service, this assertion 
does not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between any 
disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The service medical records showed that there were no 
complaints, finding, or diagnosis for bilateral hearing loss 
during service.  However, the service medical records 
contained in the claims file consist only of the veteran's 
entrance examination and discharge examination.  Upon 
discharge, it was noted that his left ear was 15/15 on the 
whispered voice test, but no findings relative to the right 
ear were indicated.  

The veteran's post-service medical records consist of various 
VA and private outpatient treatment records and VA 
examination reports.  

As noted above, a May 1995 outpatient psychiatric treatment 
report from the Washington County Mental Health Center in 
Hagerstown Maryland indicate that the veteran suffered from 
bilateral hearing loss.  In December 1995, the veteran was 
afforded a general medical VA examination.  At that time, the 
examiner noted that the veteran had hearing loss and had 
bilateral hearing aids.  In March 1996, the veteran was 
afforded a VA audiological examination.  The examiner 
determined that the veteran had mixed type hearing loss of 
mild to severe degree beyond 1000 Hz in the right ear, and 
moderate to severe degree beyond 1000 Hz in the left ear.  
Mild (15dB) air-bone gaps were present at 250 Hz in the right 
ear and 250-500 Hz in the left ear, with the sensorineural 
component above 1.0 kHz in the right ear and 1.5 kHz in the 
left ear.  The examiner noted that the sensorineural 
component of the mixed hearing loss was consistent with noise 
exposure and did support the veteran's case history.  The 
examiner opined that some degree of the veteran's bilateral 
hearing loss was from military noise exposure.  In April 
1996, the veteran received treatment from Bibhas C. Bandy, 
M.D. at the Hagerstown Ear, Nose, and Throat Associates.  
Audiogram showed gradually sloping, moderate to severe 
sensorineural hearing loss in both ears with SRT of 15 dB 
right side, 20 dB left side.  The veteran had type A 
tympanogram bilaterally.  The examiner determined that the 
veteran had bilateral moderate to severe degree of mid and 
high frequency sensorineural hearing loss of unknown 
etiology.  In a March 1997 VA medical record from the 
Martinsburg, West Virginia, it was noted that the veteran 
requested an audiological appointment to discuss his hearing 
loss disability.  The report was signed by the Coordinator, 
Division of Rehabilitation Services at Martinsburg, West 
Virginia, who noted that the weapons' fire to which the 
veteran reported being exposed were sufficiently intense 
enough to cause hearing loss and that it was likely as not 
that his hearing loss began with those exposures.  The 
audiologist concluded that the veteran's noise exposure was 
significant and most likely played a role in his present 
hearing loss.  Finally, the veteran was afforded a VA general 
medical examination in March 1999.  At that time, the 
examiner noted that the veteran wore hearing aids in both 
ears, and a small amount of cerumen was in bilateral canals.

In sum, there is an extensive amount of competent medical 
evidence of a current hearing loss disability, there is 
evidence of incurrence or aggravation of this disability in 
service, and there is competent medical evidence of a nexus 
between the service and the current hearing loss disability.  


ORDER

The claim is reopened and entitlement to service connection 
for bilateral hearing loss is well-grounded.  To this extent 
only, the appeal is granted.  



REMAND

As noted, under Elkins, the third step requires a 
determination of whether or not service connection is 
warranted on the merits.  In addition since the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  

Thus, upon remand, the RO must apply the third step of 
Elkins.

Furthermore, the Board notes that in the veteran's July 1999 
informal hearing presentation, the representative, in support 
of the veteran's claim for service connection for bilateral 
hearing loss, contends that the record is currently 
incomplete, and that missing records could provide a basis on 
which service connection for bilateral hearing loss should be 
granted.  The veteran's representative specifically asserted 
that the veteran's service medical records are incomplete.  
Specifically, the representative stated that regardless of 
any medical care, certain documents should be in the service 
medical record that are not there.  For example, the history 
form for the discharge examination is not of record.  The 
veteran's shot record in not in the claims file.  The 
veteran's complete dental record is also missing from the 
claims file.  The representative argued that while none of 
the aforementioned missing records may apply directly to the 
veteran's service connection claim for hearing loss, the 
missing records do demonstrate that the record is incomplete.  
In light of the veteran's assertions that the missing records 
provide bases for service connection to be granted, the Board 
finds that these records should be obtained.  Also, all other 
VA records should also be obtain pursuant to the VA's duty to 
assist.  38 U.S.C.A. § 5107 (West 1991).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should locate and associate 
with the claims file the complete service 
medical record and personnel file of the 
veteran.

2.  The RO should obtain and associate 
with the claims file copies of all 
clinical records of the veteran's 
treatment at the Martinsburg, West 
Virginia and Wilmington, Delaware Medical 
Centers as well as all current records.  

3.  The veteran should be afforded a VA 
examination to determine the veteran's 
current diagnosis and whether a nexus 
exists between the extensive noise 
exposure during service and the current 
diagnosis of bilateral hearing loss.  The 
examining physician should review the 
veteran's service medical records and the 
veteran's post service medical records, 
and provide an opinion regarding the 
veteran's bilateral hearing loss.

4.  The RO should again review the 
veteran's claim.  This should include 
consideration of Elkins to determine if 
service connection is warranted based on 
the merits of the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals







